Russell, C. J.
The defendant in error in the bill of exceptions moved to dismiss the writ of error, on the ground that the issues involved in the bill of exceptions have become moot. The defendant in error was the plaintiff in the superior court, and prevailed in the litigation which the plaintiffs in error seek to have reviewed. On June 12, 1934, the plaintiff voluntarily dismissed his action, and on that day an order dismissing the suit was granted by the judge of the superior court, who directed that a copy of his judgment be transmitted to the Supreme Court by the clerk of the superior court under his official seal. The defendant in error has paid the cost. The plaintiffs in error were served with the motion to dismiss, and have filed no objection to the dismissal. In these circumstances no adjudication by the Supreme Court could affect the rights of either of the parties to the cause, and any judgment rendered by this court would therefore be vain and nugatory. The issues presented by the writ of error have become moot.

Writ of error dismissed.


All the Justices concur.